 
EXHIBIT 10.1
 
Agreement to Convert Debt into Equity
 
This Agreement to Convert Debt into Equity (“Agreement”) is made as of February
2, 2010, by and between the China Electric Motor, Inc., a Delaware corporation
(the “Company”) and Jianrong Li, an individual (“Ms. Li” and collectively with
the Company, the “Parties”).
 
WHEREAS, Jianrong Li has previously agreed to convert an outstanding debt of
$1,281,794 owed to her by Luck Loyal International Investment Limited, a company
organized under the laws of Hong Kong and an indirect wholly-owned subsidiary of
the Company (the “Debt”), into shares of the Company’s common stock, $0.0001 per
share (the “Common Stock”), at a conversion price equal to the per share price
of the shares sold in the Company’s proposed public offering (the “Li
Conversion”);
 
WHEREAS, the shares sold in the public offering will be sold at $4.50 per share
(the “Public Offering Price”);
 
WHEREAS, pursuant to the Li Conversion, upon the closing of the public offering
Ms. Li will receive 284,843 shares of Common Stock (the “Conversion Shares”)
based on the amount of the Debt divided by the Public Offering Price, rounded
down to the nearest whole share.
 
NOW THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           Conversion of the Debt into the Shares.  Ms. Li and the Company
hereby agree that, upon the closing of the public offering, the Debt shall be
converted into 284,843 shares of Common Stock.  No fractional shares will be
issued in the Li Conversion.  After the Li Conversion, the Debt shall no longer
be outstanding and extinguished in its entirety.


2.           Representations, Warranties and Covenants by Ms. Li.  Ms. Li hereby
makes the following representations, warranties, and covenants as to the
transactions contemplated by this Agreement as of the date of this Agreement and
as of the date of the issuance of the Converstion Shares.


a.           Ms. Li has the power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby and thereby.


b.           Ms. Li is acquiring the Shares for investment for her own account
and not as a nominee or agent, and not with a view to the resale or distribution
of any part thereof, and Ms. Li has no present intention of selling, granting
any participation in, or otherwise distributing the same.  Ms. Li further
represents that she does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Shares.


c.           Ms. Li understands that the Shares are not and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”)
on the ground that the sale and the issuance of securities hereunder is exempt
from registration under the Securities Act pursuant to Section 4(2) thereof, and
that the Company’s reliance on such exemption is predicated on the Ms. Li’s
representations set forth herein.
 
 

--------------------------------------------------------------------------------

 


d.           Ms. Li acknowledges that she can bear the economic risk of her
investment, and has such knowledge and experience in financial and business
matters that she is capable of evaluating the merits and risks of the investment
in the Converstion Shares.


e.           Ms. Li has carefully reviewed such information as such she deemed
necessary to evaluate an investment in the Conversion Shares.  To the full
satisfaction of Ms. Li, she has been furnished all materials that she has
requested relating to the Company and the issuance of the Conversion Shares
hereunder, and Ms. Li has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to
her.  Notwithstanding the foregoing, nothing herein shall derogate from or
otherwise modify the representations and warranties of the Company set forth in
this Agreement, on which Ms. Li has relied in receiving the Conversion Shares.


f.           Ms. Li understands that the Conversion Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption there from, and that in the absence of an effective
registration statement covering the Conversion Shares or any available exemption
from registration under the Securities Act, the Conversion Shares must be held
indefinitely.  Ms. Li is aware that the Conversion Shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met.  Among the conditions for use of Rule 144 may
be the availability of current information to the public about the Company.


g.           Ms. Li acknowledges that she must assure the Company that the offer
and sale of the Conversion Shares to her qualifies for an exemption from the
registration requirements imposed by the Securities Act and from applicable
securities laws of any state of the United States.  Ms. Li agrees that she meets
the criteria established in the subsections set forth below.


h.           Ms. Li is not a U.S. Person, as defined in Rule 901 of Regulation
S, promulgated under the Securities Act, and Ms. Li represents and warrants to
the Company that:


(i)           Ms. Li is not acquiring the Shares as a result of, and Ms. Li
covenants that she will not engage in any “directed selling efforts” (as defined
in Regulation S under the Securities Act) in the United States in respect of the
Conversion Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Conversion Shares;


(ii)           Ms. Li is not acquiring the Conversion Shares for the account or
benefit of, directly or indirectly, any U.S. Person;


(iii)           Ms. Li is a resident of the PRC;
 
 
- 2 -

--------------------------------------------------------------------------------

 


(iv)           the offer and the sale of the Conversion Shares to Ms. Li as
contemplated in this Agreement complies with or is exempt from the applicable
securities legislation of the PRC;


(v)           Ms. Li is outside the United States when receiving and executing
this Agreement and that Ms. Li will be outside the United States when acquiring
the Conversion Shares,


(vi)           and Ms. Li covenants with Company that:


 
(1)
offers and sales of any of the Conversion Shares prior to the expiration of a
period of one year after the date of original issuance of the Shares (the six
(6)-month period hereinafter referred to as the “Distribution Compliance
Period”) shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom and in
each case only in accordance with applicable state securities laws; and



 
(2)
Ms. Li will not engage in hedging transactions with respect to the Shares until
after the expiration of the Distribution Compliance Period.



3.           Representations, Warranties and Covenants by the Company.  The
Company hereby makes the following representations, warranties, and covenants as
to the transactions contemplated by this Agreement as of the date of this
Agreement and as of the date of the issuance of the Conversion Shares.


a.           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby and thereby.


b.           The Company shall deliver to Ms. Li within ten (10) days of the
closing of the public offering a stock certificate that represents the
Conversion Shares.


4.           Further Assurances.  Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated herein
and to execute such further documents and other papers and perform such further
acts as may be reasonably required or desirable to carry out the provisions of
this Agreement and to consummate the transactions contemplated herein.
 
 
- 3 -

--------------------------------------------------------------------------------

 


5.           Miscellaneous.  This Agreement may be executed in any number of
facsimile counterparts, all of which shall be but a single original.  This
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns.  The Parties shall execute and
deliver from time to time hereafter, upon written request, all such further
documents and instruments and shall do and perform all such acts as may be
reasonably necessary to give full effect to the intent of this Agreement.


6.           Governing Law.  This Agreement and all actions arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law provisions
of the State of Delaware, or of any other state.


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.
 
China Electric Motor, Inc.
 
 
By:  /s/ Yue Wang

--------------------------------------------------------------------------------

Name:  Yue Wang
Title:  Chief Executive Officer
 
 
Jianrong Li
 
/s/ Jianrong Li

--------------------------------------------------------------------------------

Jianrong Li




 

- 4 -

--------------------------------------------------------------------------------